Case 8:20-bk-13014-MW             Doc 188 Filed 08/10/21 Entered 08/10/21 08:14:56               Desc
                                   Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                            FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                        AUG 10 2021
   870 Roosevelt Avenue
 5 Irvine, CA 92620                                                    CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                           Central District of California
 6 Facsimile: (949) 333-7778                                           BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                UNITED STATES BANKRUPTCY COURT
10                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12 In re                                                Case No. 8:20-bk-13014-MW
13 NORTHERN HOLDING, LLC,                               Chapter 7
14                  Debtor.                             ORDER GRANTING CHAPTER 7
                                                        TRUSTEE’S MOTION TO EXTEND
15                                                      TIME TO ASSUME OR REJECT
                                                        EXECUTORY CONTRACTS
16                                                      PURSUANT TO 11 U.S.C. § 365
17                                                      [Relates to Docket No. 138]
18                                                      Hearing:
                                                        Date: August 9, 2021
19                                                      Time: 2:00 p.m.
                                                        Ctrm: 6C
20                                                      411 W. Fourth Street, Santa Ana, CA 92701
21          On August 9, 2021, the Court held a hearing on the motion filed by the Chapter 7 trustee
22 Richard A. Marshack (“Trustee”) entitled Chapter 7 Trustee’s Motion for Order Further

23 Extending Time to Assume Or Reject Executory Contracts Pursuant to 11 U.S.C. § 365(a);

24 Memorandum of Points of Authorities; Declaration of Richard A. Marshack In Support, which

25 was filed on July 16, 2021 as Docket No. 138 (“Motion”). Prior to the hearing, no opposition or

26 response was filed by any party. At the hearing, Tinho Mang of Marshack Hays LLP appeared
27 on behalf of the Trustee and Sloan Youkstetter appeared on behalf of the Debtor, Northern

28 Holding, LLC.


                                                   1
     4816-7517-2594v.1-1015.146
Case 8:20-bk-13014-MW             Doc 188 Filed 08/10/21 Entered 08/10/21 08:14:56            Desc
                                   Main Document Page 2 of 2


 1          Based on the statements of counsel at the hearing and noting the lack of opposition to the
 2 Motion, the Court has found good cause to grant the Motion in its entirety.

 3          IT IS ORDERED THAT:
 4          1.      The Motion is granted in its entirety;
 5          2.      The Trustee’s deadline pursuant to 11 U.S.C. § 365 to assume or reject any
 6 executory contracts and unexpired leases is extended from August 13, 2021, through and

 7 including November 12, 2021 (“Extended Deadline”); and

 8          3.      No unexpired leases or executory contracts have been deemed rejected as of the
 9 entry of this order.

10                                                  ###
11

12

13

14

15

16

17

18
19

20

21

22

23
       Date: August 10, 2021
24

25

26
27

28


                                                     2
     4816-7517-2594v.1-1015.146
